                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


MICKEY MICHELE SULLIVAN,

       Plaintiff,

       v.
                                                    Case No. 1:19-CV-1342-SCD
ANDREW SAUL,
Commissioner of
Social Security,

       Defendant.



                                          ORDER

       This matter is before the Court on Defendant’s Motion to Enter Judgment and Remand

the Commissioner’s Decision for Further Administrative Proceedings, and the Court being duly

advised, now grants the motion.

        It is hereby ORDERED that this case be remanded to the Agency pursuant to the

 fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

 pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, the

 Appeals Council will remand the matter to an Administrative Law Judge to develop the

 administrative record as necessary and issue a de novo decision that reevaluates the opinion

 evidence and follows the sequential evaluation process to determine whether Plaintiff is

 disabled.




            Case 1:19-cv-01342-SCD Filed 06/11/20 Page 1 of 2 Document 22
Dated at Green Bay, Wisconsin, this 11th day of June, 2020.

                            BY THE COURT:




                            ____________________________________________
                            HONORABLE STEPHEN C. DRIES
                            United States Magistrate Judge




         Case 1:19-cv-01342-SCD Filed 06/11/20 Page 2 of 2 Document 22
